Title: To James Madison from John Lee, 12 May 1801
From: Lee, John
To: Madison, James


Sir,Philadelphia May 12th. 1801.
My Letter which I addressed to you dated the 4th. Ulto: has been Since forwarded to Mr. Lincolin [sic], then acting as Secretary pr. tempro, of the United States, which Letter I have no doubt have been received by you.
The papers which I mentioned to be enclosed therein was a mistake of mine; being in a hurry at that time, they were the Same papers which Mr. Burr the Vice President, had delivered to Mr. Jefferson (now President of the United States[)]; and they will Speak their contents fully, honiestly, and Justly; which I am ready to verify when calld. upon Should it be necessary, which papers if they have reached your hands, will fully Shew my Conduct for the good of the public Service & wellfare of the United States, as also the conduct of those who wanted me to violate my Qualification or Oath of Office, while I had the care of the Department of State in this City, which was to the time of its removal to the City of Washington.
The Gentelman, Mr. Gardener, who has promised me, to hand this to you, can better explain the dificulties which I have undergon Since the bread which I was honistly Earning for my numerous Family (and now all motherless Children unprovided fore) then my distressed mind can now express, which I hope you will be pleased to take into Consideration, and give me Some Employment for their Support; I leave the remainder of my distresses which I have undergon before, and Since the Decease of my Late wife, on account of Some who Still remain in your Department (and for no other fault, but faithfuly doing my dutey) all of which I humbely Submeet to your wisdom and Consideration, and have no doubt in my own Mind but that you will do Justice in the affaire, and whenever I may receive your Commands, they Shall be Obeayed immeaditly. I am Your Most Obednt: Humbe: Servt.
John Lee
P. S. Please to direct for me to the care of General Procter corner of Walnut & Seven Street Philadelphia.
 

   
   RC (NN).



   
   Lee to JM, 4 Apr. 1801 (DNA: RG 59, LAR, 1801–9). Lee described himself as a former “Officekeeper & messenger to the Department of State.”



   
   Gen. Thomas Procter, a Revolutionary veteran, commanded a Pennsylvania brigade in the 1794 Whiskey Insurrection (Pa. Magazine of History and Biography, 4 [1880]: 466).


